DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to applicant’s amendments received on November 11th 2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494).
Regarding claim 1, Kaack discloses a hand-held power tool device (10a), comprising:
an insertion tool (56a);
an impact tool unit (12a) configured to generate a pulse on the insertion tool (56a) in an axial direction parallel to a processing axis (60a) of the insertion tool (56a; para. [0018]); and
20a) including an acceleration sensor (22a) configured to detect a spatial orientation of the processing axis (60a) of the insertion tool (56a; para. [0008]); and 
a controller (14a) having a processor (16a) and a memory, the memory storing program instructions that, when executed by the processor (para. [0019] discloses executing programs, meaning a program had to have been stored in the memory), cause the processor to perform at least one of (i) open-loop control and (ii) closed-loop control (in the case of the Kaack reference, the sensor is constantly sensing, and feeding information to the controller during operation of the tool. This is a closed-loop system) of the generating of the pulse with the impact tool unit as a function of the spatial orientation of the processing axis (60a; para. [0019], [0020]).
Kaack fails to disclose detecting a spatial orientation of the processing axis of the insertion tool relative to a direction of gravitational acceleration.
However, Mah teaches detecting a spatial orientation of the processing axis (53) of the insertion tool (61) relative to a direction of gravitational acceleration (col. 7 ll. 15-24).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the acceleration sensor of Kaack by having provided detecting a spatial orientation of the processing axis of the insertion tool relative to a direction of gravitational acceleration, as taught by Mah, in order to determine the direction of the tool prior to/during operation.
Regarding claim 2, Kaack discloses the acceleration sensor (22a) having a first measuring axis parallel to the processing axis (60a; para. [0018]) and based on a Cartesian coordinate system, the remaining two axes would have to be perpendicular, relative to the processing axis).
Kaack fails to disclose wherein the acceleration sensor is a three-axis acceleration sensor.
However, Mah teaches an acceleration sensor (101X, 101Y, 101Z) is a three-axis acceleration sensor (53; Fig. 4; col. 5 ll. 62).
	It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the acceleration sensor of Kaack by having provided a three-axis acceleration sensor, as taught by Mah, in order to determine whether the tool should be operated during use on a floor or wall.
	Regarding claim 4, Kaack discloses the hand-held power tool device (10a).
	Kaack fails to disclose further comprising: at least one output unit configured to perceptibly output the spatial orientation.
	However, Mah teaches at least one output unit (431) configured to perceptibly output the spatial orientation (col. 13 ll. 32-47).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the hand-held power tool device of Kaack by having provided at least one output unit, as taught by Mah, in order to externally notify the user about the orientation of the tool, prior to a potential shutoff.
Regarding claim 6, Kaack discloses wherein the acceleration sensor (22a) is further configured to detect a linear acceleration running substantially parallel to 60a) of the insertion tool (56a; para. [0008] discloses acceleration in one axis. Acceleration in one axis is a linear acceleration).
Regarding claim 8, Kaack discloses a sensor unit (20a) for a hand-held power tool device (10a), including (i) an insertion tool (56a), an impact tool unit (12a) configured to generate a pulse on the insertion tool (56a) in an axial direction parallel to a processing axis (60a) of the insertion tool (56a; para. [0018]); and (iii) a controller (14a), the sensor unit (20a) comprising:
an acceleration sensor (22a) configured to detect a spatial orientation of the processing axis (60a) of the insertion tool (56a; para. [0008]); and
wherein the controller (14a) of the hand-held power tool device (10a) having a processor (16a) and a memory, the memory storing program instructions that, when executed by the processor (para. [0019] discloses executing programs, meaning a program had to have been stored in the memory), cause the processor to perform at least one of (i) open-loop control and (ii) closed-loop control (in the case of the Kaack reference, the sensor is constantly sensing, and feeding information to the controller during operation of the tool. This is a closed-loop system) of the impact tool unit as a function of the spatial orientation of the processing axis (60a; para. [0019], [0020]).
Kaack fails to disclose detecting a spatial orientation of the processing axis of the insertion tool relative to a direction of gravitational acceleration.
However, Mah teaches detecting a spatial orientation of the processing axis (53) of the insertion tool (61) relative to a direction of gravitational acceleration (col. 7 ll. 15-24).

Regarding claim 9, Kaack discloses wherein the impact tool unit (12a) is further configured to rotate the insertion tool (56a) about the processing axis (60a) of the insertion tool (56a; para [0014], [0018] disclose an impact drill and a spiral drill bit. In order for these elements to function, there needs to be a rotary portion of the impact tool unit).
Regarding claim 10, Kaack discloses wherein the program instructions, when executed by the processor (para. [0019] discloses executing programs, meaning a program had to have been stored in the memory), cause the processor to perform at least one of (i) open-loop control and (ii) closed-loop control (in the case of the Kaack reference, the sensor is constantly sensing, and feeding information to the controller during operation of the tool. This is a closed-loop system) of the generating of the pulse with the impact tool unit further as a function of the linear acceleration (para. [0008] discloses acceleration in one axis. Acceleration in one axis is a linear acceleration).
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494) as applied to claim 1 above, and in further view of Nitsche et al. (EP 2 855 096 B1; “Nitsche”; refer to attached translation).
Regarding claim 3, Kaack discloses the sensor unit (20a) includes a pressure sensor (26a).
Kaack in view of Mah fail to disclose wherein the sensor unit includes a pressure sensor configured to detect an ambient air pressure of the impact tool unit.
However, Nitsche teaches a sensor a pressure sensor configured to detect an ambient air pressure of the impact tool unit (para. [0005]).
	It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the pressure sensor of Kaack in view of Mah by having provided an ambient air pressure measurement, as taught by Nitsche, in order to determine whether start-up or return behavior of the impact tool unit is reliable (para. [0005]).
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494) as applied to claim 1 above, and in further view of Coste (US 2011/0162858).
	Regarding claim 5, Kaack in view of Mah discloses the hand-held power tool device (10a) that senses spatial orientation data.
	Kaack in view of Mah fail to disclose at least one interface unit configured to exchange the spatial orientation with an external information unit.
	However, Coste teaches at least one interface unit (13) configured to exchange the data with an external information unit (3; para. [0035]).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the spatial orientation data of para. [0040]).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494) and Forster et al. (EP 2 508 305; “Forster”).
Regarding claim 7, Kaack discloses a hand-held power tool device (10a), comprising:
an insertion tool (56a);
an impact tool unit (12a) configured to generate a pulse on the insertion tool (56a) in an axial direction parallel to a processing axis (60a) of the insertion tool (56a; para. [0018]); and
a sensor unit (20a) including an acceleration sensor (22a) configured to detect a spatial orientation of the processing axis (60a) of the insertion tool (56a; para. [0008]);and 
a controller (14a) having a processor (16a) and a memory, the memory storing program instructions that, when executed by the processor (para. [0019] discloses executing programs, meaning a program had to have been stored in the memory), cause the processor to perform at least one of (i) open-loop control and (ii) closed-loop control (in the case of the Kaack reference, the sensor is constantly sensing, and feeding information to the controller during operation of the tool. This is a closed-loop system) of the generating of the pulse with the impact tool unit as a function of the spatial orientation of the processing axis (60a; para. [0019], [0020]).

However, Mah teaches an acceleration sensor (101X, 101Y, 101Z) is a three-axis acceleration sensor (53; Fig. 4; col. 5 ll. 62); and detecting a spatial orientation of the processing axis (53) of the insertion tool (61) relative to a direction of gravitational acceleration (col. 7 ll. 15-24).
	It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the acceleration sensor of Kaack by having provided a) a three-axis acceleration sensor, and b) detecting a spatial orientation of the processing axis of the insertion tool relative to a direction of gravitational acceleration, as taught by Mah, in order to a) determine whether the tool should be operated during use on a floor or wall, and b) determine the direction of the tool prior to/during operation.
Kaack in view of Mah fail to disclose a rotation rate sensor configured to detect an angular acceleration about the processing axis of the insertion tool, and the processor performing open or closed loop control as a function of the angular acceleration about the processing axis.
However, Forster teaches a rotation rate sensor (32) configured to detect an angular acceleration about the processing axis of the insertion tool (10; para. [0012]), and the processor (30) performing open or closed loop control as a function of the angular acceleration about the processing axis (para. [0016]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified a) the sensor unit and b) processor 
Regarding claim 13, Kaack in view of Mah disclose wherein the program instructions, when executed by the processor (16a), cause the processor (16) to switch off the impact tool unit (12a; para. [0019]).
Kaack in view of Mah fail to disclose switching off the impact tool unit in response to the angular acceleration exceeding a predetermined threshold.
However, Forster teaches to switching off the drill in response to the angular acceleration exceeding a predetermined threshold (para. [0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the processor of Kaack in view of Mah by having provided a rotation rate sensor and angular acceleration function, as taught by Forster, in order to perform a protective operation when the operator loses control of said power tool (para. [0017]).
8.	Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494) as applied to claim 1 above, and in further view of Forster et al. (EP 2 508 305; “Forster”).
	Regarding claim 11, Kaack in view of Mah disclose the sensor unit (20a).
	Kaack in view of Mah fail to disclose wherein the sensor unit further includes a rotation rate sensor configured to detect an angular acceleration about the processing 
32) configured to detect an angular acceleration about the processing axis of the insertion tool (10; para. [0012]), and the processor (30) performing open or closed loop control as a function of the angular acceleration about the processing axis (para. [0016]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified a) the sensor unit and b) processor of Kaack in view of Mah by having provided a) a rotation rate sensor and b) angular acceleration function, as taught by Forster, in order to sense and operate the tool based on the rotational orientation of the hand-held power tool device.
Regarding claim 12, Kaack in view of Mah disclose wherein the program instructions, when executed by the processor (16a), cause the processor (16) to switch off the impact tool unit (12a; para. [0019]).
Kaack in view of Mah fail to disclose switching off the impact tool unit in response to the angular acceleration exceeding a predetermined threshold.
However, Forster teaches to switching off the drill in response to the angular acceleration exceeding a predetermined threshold (para. [0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the processor of Kaack in view of Mah by having provided a rotation rate sensor and angular acceleration function, as taught by Forster, in order to perform a protective operation when the operator loses control of said power tool (para. [0017]).
Regarding claim 14, Kaack in view of Mah disclose wherein the program instructions, when executed by the processor (16a; para. [0019] discloses executing programs, meaning a program had to have been stored in the memory), cause the processor to perform at least one of (i) open-loop control and (ii) closed-loop control (in the case of the Kaack reference, the sensor is constantly sensing, and feeding information to the controller during operation of the tool. This is a closed-loop system) of the impact tool unit (12a; para. [0019]).
Kaack in view of Mah fail to disclose controlling the impact tool unit further as a function of the angular acceleration about the processing axis.
However, Forster teaches controlling the drill unit as a function of the angular acceleration about the processing axis (para. [0016]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact tool unit and processor of Kaack in view of Mah by having provided control based angular acceleration function, as taught by Forster, in order to sense and operate the tool based on the rotational orientation of the hand-held power tool device (para. [0016]).
9.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaack et al. (EP 2 189 249; “Kaack”; refer to attached translation) in view of Mah (US 9,114,494) as applied to claim 4 above, and in further view of Szieff (US 7,182,148).
Kaack in view of Mah disclose a hand-held power tool device (10a).
Kaack in view of Mah fail to disclose wherein the at least one output unit is configured to display arrows that indicate a difference between the spatial orientation of the processing axis and one of (i) a horizontal orientation relative to the direction of gravitational acceleration and (ii) a perpendicular orientation relative to the direction of gravitational acceleration.
42; LEDs) that indicate a difference between the spatial orientation of the processing axis of a horizontal orientation relative to the direction of gravitational acceleration (col. 4 ll. 21-19).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the output unit of Mah in view of Mah by having provided the indicator, as taught by Szieff, in order to indicate to the user rotation of the housing away from a reference orientation (col. 3 ll. 65-67).
Szieff discloses the claimed invention except for the indicators being arrows. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use LEDs since the Examiner takes Official Notice of the equivalence of LEDs and arrows for their use in the field in indication and the selection of any of these known equivalents to indicate parameters to the operator would be within the level of ordinary skill in the art.
Response to Arguments
10.	Applicant's arguments filed on November 11th 2020 have been fully considered but they are not persuasive. 
Applicant’s representative argues “the proposed combination fails to arrive at controlling the generating of the pulse with the impact tool unit as a function of the spatial orientation of the processing axis.” Examiner asserts that Kaack discloses controlling the generating of the pulse based on the position of the acceleration sensor (para. [0020]). Determining the position of the sensor, will in effect, determine the position of the tool itself. Furthermore, Mah explicitly teaches sensing the position of tool (floor or wall mode) utilizing a position sensor. One of .
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731
                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731